Exhibit 10.3

 

LOGO [g714572g65x12.jpg]

555 12th Street NW

Washington, DC 20004

February 28, 2019

Paul Linton

Chief Strategy and Transformation Officer

FTI Consulting, Inc.

555 12th Street NW

Washington, DC 20004

Dear Paul:

On July 29, 2014, you entered into an offer of employment letter dated as of
July 14, 2014 with FTI Consulting, Inc. (the “Company”), as amended by Amendment
No. 1 thereto dated as of February 22, 2017, which you entered into on March 21,
2017 (collectively, the “Employment Letter”). You and the Company desire to
amend certain terms of the Employment Letter through this amendment (this “2019
Amendment”), effective as of the date first written, in consideration of the
mutual covenants set forth in this 2019 Amendment and in the Employment Letter,
as follows:

 

  1.

Paragraph 9(b) of the Employment Letter is hereby deleted and restated to read
in its entirety as follows:

 

  “(b)

Termination by the Company Without Cause or by Employee for Good Reason. In the
event that the Company terminates Employee’s employment without “Cause” (as
hereafter defined) or Employee terminates for “Good Reason” (as hereafter
defined) and provided, that you execute and deliver a “Release” to the Company
in accordance with Paragraph 9(c) of the Employment Letter, Employee will be
entitled to receive the following payments and benefits:

 

  i.

any Accrued Compensation, which amount shall be paid in a lump sum within
30-days from the date of termination;

 

  ii.

continued payment of Employee’s Base Salary for the salary continuation period
specified below (the “Salary Continuation Period”); provided that such amount
shall be increased to one times the sum of Employee’s (i) Base Salary plus
(ii) Target bonus for the year of termination if such termination occurs during
the 18-month period after a Change in Control (as defined in the Company’s 2017
Omnibus Incentive Compensation Plan or successor plan as in effect on the
effective date of termination);

 

EXECUTION VERSION

2019 CSTO Amendment to Employment Letter

 

1



--------------------------------------------------------------------------------

  iii.

the unpaid amount, if any, of your previously earned and unpaid annual cash
incentive pay based on actual performance results for the applicable bonus year;

 

  iv.

pro-rated annual incentive pay for the performance year of termination based on
actual performance for such performance year in respect of applicable objective
financial performance goals, if any (“Operating AIP”), established for the
applicable year of termination (with no exercise of negative discretion),
determined by multiplying (i) the amount of such annual incentive pay, if any,
which would be due and payable in respect of the achievement of Operating AIP
for the full performance year in which such termination occurred had such
termination event not occurred, by (ii) a fraction, the numerator of which is
the number of days from the beginning of the performance year through (and
excluding) the date of termination, and the denominator of which is 365, which
amount (if any) shall be paid in a lump sum in cash when such annual incentive
pay for such performance year are paid to other eligible senior executives of
the Company, which is not later than March 15th of the calendar year following
the applicable performance year;

 

  v.

without duplication of any amount payable in respect of the immediately
preceding clause (iv), pro-rated annual incentive pay for the year of
termination based on the portion of annual incentive pay, if any, attributable
to individual performance goals, if applicable (“Individual Performance AIP”),
if any, and the amount awarded and paid in respect of Individual Performance AIP
in the calendar year prior to the year in which such termination occurred,
determined by multiplying the (i) amount paid in respect of Individual
Performance AIP, if any, in the calendar year prior to the year of termination,
by (ii) a fraction, the numerator of which is the number of days from the
beginning of the performance year through (and excluding) the date of
termination, and the denominator of which is 365, which amount, if any, shall be
paid in a lump sum in cash within two and one-half months following the
effective date of such termination; and

 

  vi.

continuing group health and group life insurance coverage for Employee and,
where applicable, Employee’s spouse and eligible dependents (“Benefit
Continuation Coverage”) during the Salary Continuation Period at the same
benefit and contribution levels in effect from time to time with respect to
active similarly situated employees of Company or FTI. If and to the extent such
Benefit Continuation Coverage is not permitted by the applicable plan or by
applicable law, Employee will instead be entitled to cash payments sufficient to
reimburse Employee and/or Employee’s spouse and eligible dependents, on an
after-tax basis, for the actual cost of comparable individual or other
replacement coverage through the end of the Salary Continuation Period. The
group health portion of Benefit Continuation Coverage will be in addition to and
not in lieu of COBRA continuation coverage. The Company may modify its

 

EXECUTION VERSION

2019 CSTO Amendment to Employment Letter

 

2



--------------------------------------------------------------------------------

  obligations under this Section 9(b) to the extent reasonably necessary to
avoid any penalty or excise taxes imposed on it in connection with the continued
payment of premiums by the Company under the Patient Protection and Affordable
Care Act of 2010, as amended (“PPACA”).

For purposes hereof, Good Reason shall mean:

 

  1.

material adverse change in Employee’s title, duties or responsibilities
(including reporting responsibilities);

 

  2.

a material reduction in Employee’s Base Salary;

 

  3.

a required relocation of Employee’s principal office by more than 50 miles from
his office location in Washington, D.C.; or

 

  4.

any failure to assign to a successor to the business and substantially all
assets of the Company, and of such successor to assume, the obligations of the
Company under all applicable plans and agreements with Employee;

provided that Good Reason shall not exist unless and until Employee provides the
Company with written notice thereof within ninety (90) days of the date Employee
knows or should have known about the initial occurrence of such event, the
Company fails to cure such acts within thirty (30) days of receipt of such
notice and Employee terminates employment within thirty (30) days following the
expiration of such cure period, otherwise grounds for Good Reason on account of
such occurrence shall lapse.

For Purposes hereof, the following events constitute Cause:

If Employee

 

  1.

is convicted of or pleads nolo contendere to a felony;

 

  2.

commits fraud with respect to, or misappropriates any funds or property of, the
Company or any affiliate, customer or client of the Company;

 

  3.

engages in any act or omission which is in material violation of any material
policy of the Company;

 

  4.

engages in willful material misconduct or gross negligence in connection with
the performance of his duties;

 

  5.

substantially fails to perform his material duties after written request for
such performance from the Board;

 

EXECUTION VERSION

2019 CSTO Amendment to Employment Letter

 

3



--------------------------------------------------------------------------------

  6.

continues to fail to reasonably cooperate in any audit or investigation
regarding the Company or its business practices after written request for such
performance from the Board; or

 

  7.

engages in any material misconduct that significantly adversely affects, or is
likely to significantly adversely affect, the business or reputation of the
Company. Employee’s termination for Cause will be effective immediately upon the
Company’s mailing or transmitting written notice of such termination. For
purposes of sub-clause (iv) above, no act or omission shall be “willful” if such
conduct was in good faith and with a reasonable belief that such act or omission
was in the best interests of the Company.

 

  2.

Paragraph 9(d) of the Employment Letter is hereby deleted and amended and
restated to read in its entirety as follows:

 

  “(d)

Termination In the Event of Death or Disability. In the event that your
employment is terminated due to your death or “Disability” (as hereafter
defined); provided, that you (or your estate or representative (in the event of
death) or your conservator or guardian (in the event of your disability)),
execute and deliver a “Release” to the Company in accordance with Paragraph 9(c)
of the Employment Letter, following the date of death or Disability you will be
entitled to receive the following payments:

 

  i.

any Accrued Compensation, which amount shall be paid in a lump sum within
30-days from the date of termination;

 

  ii.

the unpaid amount, if any, of your previously earned and unpaid annual cash
incentive pay based on actual performance results for the applicable bonus year;

 

  iii.

pro-rated annual incentive pay for the performance year of termination based on
actual performance of Operating AIP for the applicable year of termination (with
no exercise of negative discretion), determined by multiplying (i) the amount of
such annual incentive pay, if any, which would be due and payable in respect of
the achievement of Operating AIP for the full performance year in which such
termination occurred had such termination event not occurred, by (ii) a
fraction, the numerator of which is the number of days from the beginning of the
performance year through (and excluding) the date of termination, and the
denominator of which is 365, which amount (if any) shall be paid in a lump sum
in cash when such annual incentive pay for such performance year are paid to
other eligible senior executives of the Company, which is not later than
March 15th of the calendar year following the applicable performance year; and

 

EXECUTION VERSION

2019 CSTO Amendment to Employment Letter

 

4



--------------------------------------------------------------------------------

  iv.

without duplication of any amount payable in respect of the immediately
preceding clause (iv), pro-rated annual incentive pay for the year of
termination based on the portion of annual incentive pay, if any, attributable
to Individual Performance AIP, if any, and the amount awarded and paid in
respect of Individual Performance AIP in the calendar year prior to the year in
which such termination occurred, determined by multiplying the (i) amount paid
in respect of Individual Performance AIP, if any, in the calendar year prior to
the year of termination, by (ii) a fraction, the numerator of which is the
number of days from the beginning of the performance year through (and
excluding) the date of termination, and the denominator of which is 365, which
amount, if any, shall be paid in a lump sum in cash within two and one-half
months following the effective date of such termination.

For purposes hereof, you will be deemed to be “Disabled” or to have a
“Disability” if you are determined to be totally and permanently disability
under the Company’s long-term disability insurance plan in which you
participate, or if you are unable to substantially perform the customary duties
and responsibilities of your employment with the Company for a period of at
least 120 days within any 180-day period by reason of a physical or mental
incapacity.”

 

  3.

Affirmation. This 2019 Amendment is to be read and construed with the Employment
Letter as constituting one and the same agreement. Except as specifically
modified by this 2019 Amendment, all provisions, terms and conditions of the
Employment Letter shall remain in full force and effect.

 

  4.

Defined Terms. All terms not herein defined shall have the meanings ascribed to
them in the Employment Letter.

 

  5.

Counterparts. This 2019 Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

Yours truly, FTI CONSULTING, INC. By:   /s/ HOLLY PAUL Name:   HOLLY Paul Title:
  CHRO Accepted and Agreed: /S/ PAUL LINTON Name:   Paul Linton Title:   Chief
Strategy and Transformation Officer

 

EXECUTION VERSION

2019 CSTO Amendment to Employment Letter

 

5